Justice BAER,
dissenting.
I respectfully dissent from the Majority’s conclusion that an MRI system and a PET/CT Scan system (collectively “imaging systems”) are “nothing more than cameras,” Op. at 762, and, thus, constitute tangible personal property subject to state sales tax. Due to the extensive structural building modifications required for installation and removal of the imaging systems, including exterior wall removal, the connection of the systems to the building’s plumbing, cooling, and electrical systems, and the bolting of the components of the systems into the concrete sub-floor, I would affirm the Commonwealth Court’s holding that the imaging systems became a part of the real estate pursuant to a construction contract, and, thus, are subject to a use tax, rather than sales tax.
The Majority acknowledges that in determining whether the sale of imaging systems is subject to a sales or use tax, the court must examine whether the imaging systems were installed or attached so as to become a permanent part of the real estate. Op. at 758-59. This inquiry derives from the plain language of the Tax Reform Code of 1971, 72 P.S. § 7201 et seq., and the relevant provisions of the Pennsylvania Code. Specifically, 72 P.S. § 7202(a) imposes a six percent sales tax on “each separate sale at retail of tangible personal property or services.” “Sale at retail” includes “[a]ny transfer, for a consideration, of the ownership, custody or possession of tangible personal property[.]” Id. § 7201(k)(l). In turn, “tangible personal property” is defined as “[cjorporeal personal property including, but not limited to, goods, wares [and] merchandise.... ” Id. § 7201(m). Similarly, the Pennsylvania Code defines “sales activities” as “[a]n activity resulting from an agreement or contract under which a contractor transfers tangible personal property or performs services upon tangible personal property belonging to another person and installs the property so as not to become a permanent part of the real estate.” 61 Pa.Code § 31.11 (emphasis added).
In contrast, 72 P.S. § 7202(b) imposes a six percent “use” tax on tangible personal property purchased at retail “by the person who makes such use.” Id. Section 7201 defines “use” as including “[t]he obtaining by a construction contractor of tangible personal property ... which will be used pursuant to a construction contract.... Id. § 7201(o)(17). Significantly, 72 P.S. § 7201(nn) defines “construction contract” as “[a] written or oral contract or agreement for the construction, reconstruction, remodeling, renovation or repair of real estate or a real estate structure.” Finally, “construction activities” are defined in the Pennsylvania Code as “[a]n *764activity resulting from an agreement or contract under which a contractor attaches or affixes tangible personal property to real estate so as to become a permanent part thereof....” 61 Pa.Code § 31.11 (emphasis added).
As noted by the Majority and set forth above, the parties do not assert that the statutory language is ambiguous, and agree that this case turns on whether the imagining systems become part of the real property upon installation. In this regard, the parties note that this controversy arises because the Tax Reform Code does not set forth a test for determining whether tangible personal property has been converted to realty. Thus, this Court must choose the appropriate test for deciding whether a particular piece of property has become a part of the real estate, and thereby is subject to a use tax, as opposed to a sales tax.
The Commonwealth Court below employed the test set forth in In re Appeal of Sheetz, 657 A.2d 1011 (Pa.Cmwlth.1995), which enumerated three factors for determining whether tangible property becomes so affixed to the land that it becomes part of the real estate. See Sheetz, 657 A.2d at 1013 (stating the factors to consider as: (1) the manner by which the chattel is physically attached or installed; (2) the extent to which it is essential to the permanent use of the building or other improvement; and (3) the intention of the party who attached or installed the chattel to make it a permanent part of the realty). The Commonwealth Court concluded that the imaging systems possessed the requisite degree of “attachment” to favor a finding that the systems became part of the realty; that the imaging systems were essential to the particular purpose of the establishment, ie., an imaging facility; and that Appellees intended the imaging systems to be affixed permanently so long as the building continued to be used as an imaging center or until the equipment became obsolete.
Although the parties did not object to the Commonwealth Court’s consideration of the Sheetz factors in this regard, the Majority nevertheless rejects the Sheetz test, and analyzes the case pursuant to the factors considered by this Court in Commonwealth v. Beck Electric Construction, Inc., 485 Pa. 604, 403 A.2d 553 (1979), which involved, as does this case, a determination of whether the sale of certain equipment was subject to a sales or a use tax. The Majority characterizes the Beck test as focusing on “the character of the object, its ability to be installed and removed, its degree of portability, and whether it maintained its functional integrity.” Op. at 761. Because I believe that both the Sheetz and Beck factors focus primarily on the ease of installation of the item, the ease of removal, and the degree of attachment, I believe that the result in this case is the same regardless of whether the Sheetz or Beck test is employed.1
*765Under either test, the imaging systems became part of the realty upon installation and, thus, Appellees are entitled to a refund of their sales tax. In the Northeastern case, for example, the MRI system weighs 15,201 pounds, and includes a magnet assembly, a patient table, power and control cabinets, and a computer system for image processing. The system is generally installed in three separate rooms — a magnet room, an adjoining room containing power and control components, and yet another adjoining room containing the operator’s console and computer equipment. Installation requires: removal of a portion of an exterior brick wall to enable a crane to place the magnet inside the structure, and replacement thereof; strengthening of virtually all of the floors and ceiling supports of the building so that they can withstand the weight of the magnet; installation of troughs in the walls and conduits above the ceiling to accommodate the many cables and wires necessary to power the MRI; installation of power and communications wires and cable into the walls and ceiling of the MRI room; connection of the wires and cables to the MRI components; insertion of radio frequency shielding in the walls, floors, and ceiling to prevent the radio signals broadcast by the MRI equipment from interfering with other devices; installation of a vent to allow for the safe removal of cryogenic helium vapor generated by the MRI magnet; connection of the equipment to the building’s electrical, heating, ventilation/air conditioning, and plumbing systems; and bolting of the MRI magnet and patient table to the floor.
Removal of the MRI system would likewise require the removal of a portion of an exterior wall to allow a crane to access and remove the MRI magnet, and the replacement of that section of the wall; disconnection and removal or abandonment of the many wires and cables in the walls, floor, and ceiling; disconnection of the MRI from the building’s electrical, heating, ventilation/air conditioning and plumbing systems, and repair as necessary to those systems; removal or abandonment of the radio frequency shielding in the walls, floor and ceiling; and the unbolting of the MRI magnet and patient table from the floor, and the necessary repairs to the floor. The same general procedure, and certainly the same extensive modifications and repairs, are applicable to the PET/CT Scan system also under consideration in this case.
The Majority finds that, notwithstanding the obvious extensiveness of the modifications to the real property to accommodate the imaging systems, the fact that they can be removed and replaced renders them tangible personal property, rather than a permanent part of the real estate. Respectfully, I find this proposition wholly unconvincing, and submit that by this standard nothing can ever be deemed part of the real estate. A furnace, kitchen cabinets, water heaters, and toilets can all be removed and replaced from real property far easier than these imaging systems. Nonetheless, all have been deemed part of real property upon installation. See Department of Revenue Regulation 150, now embodied in 61 Pa. Code § 31.11 (providing that, inter alia, a furnace, kitchen cabinets, water heaters and toilets are presumed to become part of the real estate absent proof to the contrary); see also Clayton v. Lienhard, 312 Pa. 433, 167 A. 321 (1933) (explaining that chattels which have become so annexed to the property *766that they cannot be removed without material injury to the real estate or to themselves become a part of the realty, even in the face of an expressed intention that they be considered personalty). I must ask rhetorically how these items are unquestionably deemed part of the real estate, and yet the imagining systems are not.
Accordingly, I dissent from the Majority’s holding that the imaging systems are tangible personal property subject to sales tax. In my view, application of the Sheetz or Beck test supports the Commonwealth’s Court’s holding that the imaging systems became a part of the real estate pursuant to a construction contract, and, thus, are subject to a use tax, but not a sales tax.

. Nevertheless, I disagree with some of the Majority’s reasoning. The Majority found the Sheetz factors inapplicable because Sheetz involved real estate taxes, and not a determination of whether a sales or a use tax should have been imposed, as in Beck and the instant case. The Majority states that "[t]he concepts of Sheetz seek to determine if a tax is due — the concepts of Beck deal with which tax is due.” Op. at 759. I do not share this view, as the factors set forth in Sheetz merely reflect the common law of fixtures, and are not necessarily limited to cases involving a determination of real estate taxes. I further disagree with the Majority's assertion that if we were to apply the Sheetz test and conclude that the imaging systems became a permanent part of the buildings, the real estate taxes would "skyrocket.” Op. at 759. Such conclusion not only exceeds the scope of this appeal, but also assumes improperly that permanent installation of particularized equipment in an *765office building results in an increase in the fair market value of the office building as a whole.